DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of application on 11/09/2018. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-13 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding claims 1 and 8, Kim et al was the closest prior art of record, Kim et al discloses an over voltage protection device for resonant wireless power reception device and method for controlling the over-voltage protection device, however the prior art of record does not discloses the specific structure configuration and controlling operation scheme of the claimed wireless power system and similar method providing protection from overvoltage conditions, the system comprising: a wireless power transmitter comprising a Hall effect sensor; and a wireless power receiver comprising: one or more magnets to allow detection of a distance of the wireless power receiver from the wireless power transmitter using the Hall effect sensor, wherein when the detected distance is greater than a determined threshold, the wireless power transmitter is instructed to stop transmitting power; the wireless power receiver further comprising one or more transient voltage suppression (TVS) diodes communicatively connected so 
Regarding claims 2-7 which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding claims 9-13 which depends on claim 8, these claims are allowable for at least the same reasons given for claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836